Napton, J.
— This suit was originally Deíore a justice of the peace for a balance of seventy-five dollars, alleged to be due on a settlement between the parties. The plaintiff had a judgment before the justice, and again in the circuit court. As usual, where plaintiff and defendant are both witnesses, there was some discrepancy in the testimony, and the only question for our consideration is the propriety of the instructions.
The dispute between the parties was as to the balance due plaintiff on several notes given by defendant to him. The defendant had taken up six of the notes, and sent $150 to plaintiff, for which he had plaintiff’s receipt, and had then given his note for $100, as the balance still due plaintiff’. Afterwards, the defendant insisted that this note *224for $100 was a mistake — that the $150 already sent to plaintiff had overpaid all the legitimate interest on the notes by $85. The plaintiff, however, had his notes and calculations on them, and suggested that the matter be left to one J. C. Couch, as arbitrator, which was agreed to, and Couch called in, and both plaintiff and defendant gave him a full statement of the points of difference between them. Couch declined to arbitrate, unless another person was associated with him, and thereupon one Howell was agreed on. The two arbitrators took the notes and papers, and Couch communicated to Howell what had been stated to him by the parties, and they both agreed that, without examining the calculations on the notes, they would award' the plaintiff $75. This was done, and the plaintiff being informed of their decision, returned the $100 note to defendant. Whether the defendant promised to pay the $75 or not, is disputed — but the first instruction asked by the defendant himself puts the case as favorably to him as could be reasonably expected, and that instruction was given, as well as the 4th, with some modifications. The instructions given by the court put the case fairly before the jury.
Our statute in regard to arbitrators and awards, has nothing to do with this ease. Indeed, it matters not whether the arbitrators did right or wrong in not examining or calculating the notes and interest — though I do not see that they might not have been satisfied from the statements of the parties themselves, without going into any such examination. At all events, when the award was made and the parties assented to it, the plaintiff giving up his $100 note and the defendant receiving it, that was an end of the matter.
Judgment affirmed.
The other judges concur.
Affirmed.